DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 07/21/2022 is acknowledged.   The restriction requirement was based on related inventions with groupings of Invention I, drawn to claims 1-22, Invention II, drawn to claims 23-27, and Invention III, drawn to claims 28-30.  Hence, the election of “Species I” will be treated as an election of Invention I, directed to claim 1-22.  The traversal is on the ground(s) that “the medical device of species II is the same as the medical device [of species I] and that “the method of accessing a blood vessel of the patient while the extremity is immobilized using the medical device of species III is the same as the medical device of species I”. These arguments are not found persuasive because:
Applicant has referred to the invention groupings as “Species”, however, the restriction requirement mailed on 05/23/2022 was not based on election of species, but rather was based on related inventions (combination and subcombination and process and apparatus for its practice); the requirements for a restriction based on election of species are different from the requirement for related inventions 
Inventions I and II are independent and distinct if (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) the subcombination has utility by itself; the amendments made to claim 23 do not alter the inventions I and II meeting these requirements as disclosed in the restriction requirement mailed 05/23/2022
Inventions I/II and III are independent and distinct if (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process; the amendments made to claim 28 do not alter the inventions I/II and III meeting these requirements as disclosed in the restriction requirement mailed 05/23/2022
Claims 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/21/2022. 
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites in lines 3-4, “materials of no and low magnetic susceptibility”.  Materials cannot simultaneous be of “low” and “no” magnetic susceptibility.  It is suggested the limitation is amended to recite “materials of no or low magnetic susceptibility”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the medical device affixes to the extremity and provides immobilization of the extremity during use”.  The recited limitation reads as a step to be carried out, and therefore creates confusion as to whether the claim is directed to an apparatus or to a method.  It is recommended the limitation is amended to recite “wherein the medical device is configured to affix to the extremity and provide immobilization of the extremity during use”.
Claim 14 recites the limitation “affixing means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted to recite “the affixing device”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2004/0171923 to Kalafut. 
Regarding Claim 1, Kalafut teaches a medical device (Fig. 1, element 101) for immobilizing and transilluminating an extremity, the medical device comprising: an extremity immobilizing component (Fig. 1, 115) configured to secure to the extremity and immobilize the extremity (Pars. 0023-0024 disclose an extremity is placed on element 115 and secured to limit its movement); a transilluminating component (Fig. 1, element 120) removably secured to the extremity immobilizing component and configured to provide transillumination of the extremity (transillumination is interpreted as the illumination of a sample by transmitting light through it; Par. 0030 discloses the transilluminating component 120 can be implemented as a separable light which shines into the underside or side of the extremity, and this “backlit” technique provides illumination of the vessels in the extremity by transmitting light through the extremity as the extremity is viewed from the opposite side); a power source (Par. 0044; power may be supplied by batteries) connected to the transilluminating component and configured to provide power thereto (Par. 0044, the batteries are provided in the transilluminating component and additionally may power any of the devices mentioned, which would include the transilluminating component); and an affixing device (116) attached to the extremity immobilizing component and configured to secure the extremity immobilizing component to the extremity (Par. 0024); wherein the medical device is configured to affix to the extremity and provide immobilization of the extremity during use. 
Regarding Claim 4, Kalafut teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the transilluminating component can secure to a plurality of positions with respect to the extremity immobilizing component (Par. 0029; transilluminating component 120 can be secured to the support table 109 or secured to pedestal 130 as shown in Fig. 1). 
Regarding Claim 12, Kalafut teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the transilluminating component transmits light in a lateral direction in relation to the extremity (the transilluminating component is adjustable and therefore can be adjusted to transmit light laterally; Par. 0030; Par. 0030 also discloses shining light into the side of the extremity). 
Regarding Claim 15, Kalafut teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the transilluminating component is controlled and adjusted wirelessly by a control (Par. 0043; an automatic shutoff circuit can be provided to control the transilluminating component 120, an automatic circuit is understood to be implemented directly in the transilluminating component and therefore provides wireless control). 
Regarding Claim 16, Kalafut teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the affixing device comprises one or more straps configured to secure around the extremity (Par. 0024). 
Regarding Claim 17, Kalafut teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the extremity immobilizing component is rectangular (See Fig. 1; 115 is rectangular). 
Regarding Claim 18, Kalafut teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the extremity immobilizing component is transparent (Par. 0030; 115 is configured to be transparent in the embodiments where element 120 is configured as a transilluminating component). 
Regarding Claim 19, Kalafut teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the transilluminating component transmits light in a parallel direction in relation to the surface of extremity (the transilluminating component is adjustable and therefore can be adjusted to transmit light in a parallel direction; furthermore, Par. 0030-0031 also disclose placing the transilluminating component to the side of the extremity; in the sidelighting configuration, the light would be transmitted parallel to the top and/or bottom surface of the extremity; in the backlighting configuration, the light would be transmitted parallel to the side surfaces of the extremity). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut.
Regarding Claim 20, Kalafut teaches all of the limitations of claim 1 as discussed above, and further teaches an adapter configured to attach to the extremity immobilizing component (Par. 0029, an articulating arm is an adapter since it is configured to adapt the transilluminating component 120 to attach the extremity immobilizing component via the table or the pedestal). However, Kalafut is silent regarding an adapter having one or more rails configured to attach to the extremity immobilizing component. 
Kalafut teaches an additional embodiment (Fig. 2) comprising another adapter (Par. 0047, the rail-type member is an adapter since it is configured to adapt tape dispenser 217 to attach to the extremity immobilizing component via the table) having one or more rails configured to attach to the extremity immobilizing component (Fig. 2, the rail-type member comprises two rails). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first embodiment of Kalafut to comprise an adapter having one or more rails configured to attach to the extremity immobilizing component, as further taught by Kalafut, in order to mount one or more tape dispensers to the device in a novel manner (Par. 0047). 
Claim(s) 2-3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claim 1 above, and further in view of U.S. Patent No. 10,274,135 to Kiliszewski. 
Regarding Claim 2, Kalafut teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the transilluminating component is adjustable with regard to position (Par. 0030, transilluminating component is positioned to the underside or side of the extremity and therefore is adjustable with regard to position), direction of light transmission (may direct light to the underside or side), but is silent regarding wherein the transilluminating component is adjustable with regard to light frequency and wavelength, and intensity. 
Kiliszewski teaches an analogous invention directed to a transilluminating device (Col. 2, lines 13-23; Figs. 1-7; element 30), wherein the transilluminating device is adjustable with regard to light frequency and wavelength (Col. 2, lines 36-46; red light and white light have different frequency and wavelength, switching between white LEDs and red LEDs changes the frequency and wavelength of the light of the transilluminating device), and intensity (Col. 2, 44-46; the brightness is adjustable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the transilluminating component to be adjustable with regard to light frequency and wavelength and intensity, as taught by Kiliszewski, in order to enable a clinician to better visualize associated subcutaneous structures (Col. 1, lines 50-58; Col. 2, lines 4-10;). 
Regarding Claim 3, Kalafut teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the transilluminating component further comprises a plurality of lights.  
Kiliszewski teaches an analogous invention directed to a transilluminating device (Col. 2, lines 13-23; Figs. 1-7; element 30), wherein the transilluminating device comprises a plurality of lights (Col. 2, lines 36-46; the device contains a plurality of LED lights). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the transilluminating component to comprise a plurality of lights, as taught by Kiliszewski, in order to enable a clinician to better visualize associated subcutaneous structures (Col. 1, lines 50-58; Col. 2, lines 4-10). 
Regarding Claim 22, Kalafut teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the transilluminating component further comprises a plurality of lights having varying wavelengths. 
Kiliszewski teaches an analogous invention directed to a transilluminating device (Col. 2, lines 13-23; Figs. 1-7; element 30), wherein the transilluminating device comprises a plurality of lights having varying wavelengths (Col. 2, lines 36-46; the device contains a plurality of white and red LED lights; red light and white light have different wavelengths). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the transilluminating component to comprise a plurality of lights having varying wavelengths, as taught by Kiliszewski, in order to enable a clinician to better visualize associated subcutaneous structures (Col. 1, lines 50-58; Col. 2, lines 4-10). 
Claim(s) 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claim 1 above, and further in view of U.S. Patent No. 5,845,643 to Vergano. 
Regarding Claim 5, Kalafut teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the extremity immobilizing component further comprises: a hinge configured to allow the extremity immobilizing component to pivot. 
Vergano teaches an analogous invention directed to an extremity immobilizing device (Fig. 1, element 10) used for vascular access (the device of Kalafut is also used for vascular access as disclosed in Pars. 0010-0012), wherein the extremity immobilizing device comprises a hinge (Fig. 1, element 70) configured to allow the extremity immobilizing component to pivot (Col. 3, lines 44-49; the immobilizing component pivots at the hinge point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the extremity immobilizing component of Kalafut to comprise a hinge configured to allow the extremity immobilizing component to pivot, as taught by Vergano, in order to accommodate a more natural resting hand position (Col. 4, lines 30-36). 
Regarding Claim 21, Kalafut teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the extremity immobilizing component further comprises: a hinge that restrains the immobilizing component to a partial range of motion, wherein the range of motion is adjustable.
Vergano teaches an analogous invention directed to an extremity immobilizing device (Fig. 1, element 10) used for vascular access (the device of Kalafut is also used for vascular access as disclosed in Pars. 0010-0012), wherein the extremity immobilizing device comprises a hinge (Fig. 1, element 70) that restrains the immobilizing component to a partial range of motion (Fig. 6; a flat plane, rotated around the hinge 70, is the partial range of motion) wherein the range of motion is adjustable (Col. 3, lines 44-49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the extremity immobilizing component of Kalafut to comprise a hinge that restrains the immobilizing component to a partial range of motion, wherein the range of motion is adjustable, as taught by Vergano, in order to accommodate a more natural resting hand position (Col. 4, lines 30-36).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claim 1 above, and further in view of U.S. Patent No. 3,242,923 to Jacoby. 
Regarding Claim 6, Kalafut teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the extremity immobilizing component further comprises: a portion utilizing fluid power to change a geometry associated with an extremity contact surface. 
Jacoby teaches an analogous invention directed to an extremity immobilizing device (Fig. 1-5; Col. 1, lines 9-11), wherein the extremity immobilizing device utilizes fluid power to change a geometry associated with an extremity contact surface (Col. 2, lines 33 – Col. 3, line 27; fluid air is used to inflate the immobilizing device, thus change the geometry of the contacting surface until it reaches its full configuration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the extremity immobilizing component of Kalafut to comprise a portion utilizing fluid power to change a geometry associated with an extremity contact surface, as taught by Jacoby, in order to avoid patient discomfort (Col. 1, lines 45-50). Kalafut already discloses using cushioning for patient comfort (Par. 0042, cushioning on support table 109), therefore it would have been obvious to additionally provide cushioning on the extremity immobilizing component, as taught by Jacoby, to further avoid patient discomfort. 
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claim 1 above, and further in view of U.S. Patent No. 6,443,928 to Francis. 
Regarding Claim 7, Kalafut teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the transilluminating component is secured to the extremity immobilizing component via one or more rails extending from the transilluminating component and one or more grooves extending from the extremity immobilizing component (Par. 0030; Kalafut is silent regarding the details of the attachment means which secure the transilluminating component to the extremity immobilizing component). 
Francis teaches an analogous invention directed to the same endeavor of locating blood vessels (Col. 1, lines 5-7), comprising an extremity immobilizing component (Col. 4, lines 25-27; arm receiving portion 34), and an illuminating component (Fig. 1-2, element 14; element 14 illuminates a display to indicate the location of blood vessels); wherein the illuminating component is secured to the extremity immobilizing component via one or more rails (Fig. 5, element 41) extending from the transilluminating component and one or more grooves (Fig. 5, element 51) extending from the extremity immobilizing component (grooves 51 are placed on vertical walls 49, as disclosed in Col. 4, lines 44-52 and shown in Fig. 5).  
Kalafut teaches securing the transilluminating component to the immobilizing component in (Par. 0030 discloses the transilluminating component positioned towards the underside of the extremity), but is silent regarding the details of the securement means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the transilluminating component of Kalafut, to secured to the extremity immobilizing component via one or more rails extending from the transilluminating component and one or more grooves extending from the extremity immobilizing component, as taught by Francis, in order to provide a means for securing the transilluminating component to extremity immobilizing component in a parallel plane to the extremity (Col. 4, lines 44-52; attachment in a parallel plane allows the component to be directed perpendicularly towards the extremity such that it can “see” the extremity). The camera of the illuminating component disclosed by Reynolds in Col. 4, lines 44-52 is similar to the transilluminating component of Kalafut in that it must be directed towards the extremity in order to indicate the location of blood vessels.  Francis’s invention provides the advantage of using the rails and grooves to secure the illuminating component in a parallel manner to the extremity such that it is directed towards the extremity.  While Francis teaches the vertical walls containing the grooves extending upwards from the extremity immobilizing component such that the illuminating component is arranged on the topside of the extremity (See Annotated Fig. below), Kalafut teaches positioning the transilluminating component on the underside of the extremity such that the light shines through the extremity immobilizing component (Par. 0030).  Therefore, in light of the teachings of Kalafut and Francis, it would have been obvious for one of ordinary skill in the art to modify the device of Kalafut to have the vertical walls containing grooves extending downwards, such that the transilluminating component may be secured beneath the extremity immobilizing component in a parallel manner, and directed towards the underside of the extremity.  
    PNG
    media_image1.png
    528
    931
    media_image1.png
    Greyscale

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claim 1 above, and further in view of U.S. Patent No. 7,904,138 to Goldman.
Regarding Claim 8, Kalafut teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the transilluminating component is secured to the extremity immobilizing component via one or more mortise and tenon style joints, wherein a protuberance fits securely into a hole or recess. 
Goldman teaches an analogous invention directed to a device for illuminating veins of an extremity (Col. 1, lines 28-39) which includes an illuminating component (Col. 1, lines 28-39; the infrared LEDs are analogous to the transilluminating component of Kalafut since they comprise infrared LEDs which are aimed at an extremity to assist the viewing of blood vessels), wherein the illuminating component is secured via component via one or more mortise and tenon style joints, wherein a protuberance fits securely into a hole or recess (Fig. 11A-D; a protuberance of an armrest 112 fits into a recess 115 of the illuminating component 111). Goldman teaches the illuminating component is secured to a table/armrest (Col. 9, line 64 – Col. 10, line 3), which is similar in structure and therefore analogous to the extremity immobilizing component of Kalafut.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the transilluminating component to be secured to the extremity immobilizing component via one or more mortise and tenon style joints, wherein a protuberance fits securely into a hole or recess, as taught by Goldman, in order to provide a means for mounting the transilluminating component to the extremity immobilizing component (Col. 9, line 64 – Col. 10, line 3). 
Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claim 1 above, and further in view of U.S. Patent App. Pub. 2015/0119546 to Reynolds. 
Regarding Claim 9, Kalafut teaches all of the limitations of claim 1 as discussed above, and has further disclosed wherein the transilluminating component is secured to the extremity immobilizing component (Par. 0030, the light source being “separable” implies that the light source is secured to the extremity immobilizing component), but is silent regarding the attachment details such that Kalafut is silent regarding wherein the transilluminating component is secured to the extremity immobilizing component via one or more sections of adhesive. 
Reynolds teaches an analogous invention directed to the same endeavor of locating blood vessels (Par. 0003), wherein the device (Fig. 3A) comprises an illuminating component (Fig. 3A, element 100-1 is a display which illuminates to indicate the location of blood vessels as disclosed in Par. 0026) is secured the extremity of a patient via one or more sections of adhesive (Par. 0026; transilluminating component can be secured via adhesive). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the transilluminating component of Kalafut, to be secured via one or more sections of adhesive, as taught by Reynolds, in order to provide a means for securing the transilluminating component to extremity immobilizing component in a separable manner at a desired location.  Reynolds teaches that many means of securing may be used interchangeable (Par. 0026, belt, adhesive, hook and look, or other alternative means), and these means are well known in the art as methods for securing components in a separable manner.  Therefore, it would have been obvious for one of ordinary skill in the art to use one or more sections of adhesive to secure the transilluminating component, since Kalafut already teaches that the transilluminating component is separably attached to the extremity immobilizing component. 
Regarding Claim 11, Kalafut teaches all of the limitations of claim 1 as discussed above, and has further disclosed wherein the transilluminating component is secured to the extremity immobilizing component (Par. 0030, the light source being “separable” implies that the light source is secured to the extremity immobilizing component), but is silent regarding the attachment details such that Kalafut is silent regarding wherein the transilluminating component is secured to the extremity immobilizing component via one or more sections of hook and loop closure. 
Reynolds teaches an analogous invention directed to the same endeavor of locating blood vessels (Par. 0003), wherein the device (Fig. 3A) comprises an illuminating component (Fig. 3A, element 100-1 is a display which illuminates to indicate the location of blood vessels as disclosed in Par. 0026) is secured the extremity of a patient via one or more sections of hook and loop closure (Par. 0026; transilluminating component can be secured via hook and loop closure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the transilluminating component of Kalafut, to be secured via one or more sections of hook and loop closure, as taught by Reynolds, in order to provide a means for securing the transilluminating component to extremity immobilizing component in a separable manner at a desired location.  Reynolds teaches that many means of securing may be used interchangeable (Par. 0026, belt, adhesive, hook and look, or other alternative means), and these means are well known in the art as methods for securing components in a separable manner.  Therefore, it would have been obvious for one of ordinary skill in the art to use one or more sections of hook and loop closure to secure the transilluminating component, since Kalafut already teaches that the transilluminating component is separably attached to the extremity immobilizing component. 
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claim 1 above, and further in view of U.S. Patent App. Pub. 2019/0290525 to Kwarteng. 
Regarding Claim 10, Kalafut teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the transilluminating component is secured to the extremity immobilizing component via suction (negative air pressure). 
Kwarteng discloses an analogous invention directed to the same endeavor of supporting an extremity during vascular access (Par. 0035).  Kwarteng teaches a device (Fig. 1-2 element 50), which is secured to a procedure table via a suction cup (Fig. 2, element 102; Par. 0042). Kwarteng teaches that it is known in the art to use suction or negative air pressure to attach an adjustable element to a procedure table (Par. 0036).  Kalafut teaches the transilluminating component may be attached to the procedure table (Kalafut, Par. 0029), but is silent regarding the details of the attachment means.  
Based on the teachings of Kalafut and Kwarteng, it would have been obvious for one of ordinary skill in the art to modify the transilluminating component of Kalafut to be secured via suction (negative air pressure), as taught by Kwarteng, in order to provide a firm attachment of the transilluminating component to the procedure table (Par. 0036), thereby securing it to the extremity immobilizing component. 
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claim 1 above, and further in view of U.S. Patent No. 8,199,189 to Kagenow. 
Regarding Claim 13, Kalafut teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the transilluminating component is flexible and conforms to contours of a surface upon which the transilluminating component is placed. 
Kagenow discloses an analogous invention directed to the same endeavor of providing transillumination of an extremity of a patient (Col. 4, lines 43-55; Col. 9, lines 55-64).  Kagenow teaches a device (Fig. 2), which is used in the transillumination embodiment of the invention (Col. 16, lines 7-11), which comprises a transilluminating component (Fig. 2, element 77; Col. 16, lines 15-18), and further teaches wherein the transilluminating component is flexible and conforms to contours of a surface upon which the transilluminating component is placed (Col. 4, lines 9-13 and 30-35). 
It would have been obvious for one of ordinary skill in the art to modify the transilluminating component of Kalafut to be flexible and conform to contours of a surface upon which the transilluminating component is placed, as taught by Kagenow, in order to facilitate imaging of subcutaneous structures of the extremity (Col. 4, lines 30-36).  When the transilluminating component of Kalafut is positioned towards the underside of the extremity, the extremity immobilizing component would prevent contact between the transilluminating component and the extremity (Kalafut, Fig. 1, element 115 or 109 would prevent element 120 from contacting and conforming to the underside of the extremity of a patient).  However, Kalafut further teaches that the transilluminating component may be positioned to the side of the extremity (Par. 0030); therefore, the above modification for the transilluminating component to be flexible and conform to contours of a surface is would provide the advantage of facilitating imaging of subcutaneous structures while without changing the mode of operation of the invention of the primary reference. 
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claim 1 above, and further in view of U.S. App. Pub. 2017/0020710 to Bergenudd. 
Regarding Claim 14, Kalafut teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the immobilizing component and the affixing device are constructed of non-ferromagnetic materials, radiographically, tomographically, and fluoroscopically non-disruptive materials, and materials of no or low magnetic susceptibility. 
Bergenudd discloses an analogous invention directed to the same endeavor of immobilizing the extremity of a patient (Abstract, Par. 0036).  Bergenudd teaches a device (Par. 0035, an “arm fixture”) which comprises an extremity immobilizing component (Fig. 2, element 11) and an affixing device (Fig. 2, elements 22 and 26). Affixing device 22 and 26 attaches to the extremity immobilizing component and secures the extremity immobilizing component to the extremity, as disclosed in Par. 0036, and therefore the extremity immobilizing component 11 and affixing device 22/26 are directly analogous to the extremity immobilizing component and affixing device taught by Kalafut.  Bergenudd further teaches that the extremity immobilizing component and affixing device are constructed of non-ferromagnetic materials, radiographically, tomographically, and fluoroscopically non-disruptive materials, and materials of no and low magnetic susceptibility (Par. 0045; the entire arm fixture is made from plastic materials, which are non-disruptive to X-ray radiation; the extremity immobilizing component 11 and affixing device 22/26 are part of the arm fixture and thus are made of the plastic materials that are non-disruptive to X-ray; tomography, and fluoroscopy each use X-ray radiation; and radiography may use X-ray radiation; therefore plastic material which is non-disruptive to X-ray radiation is a radiographically, tomographically, and fluoroscopically non-disruptive material; additionally, plastic is not a ferromagnetic material or susceptible to magnetism). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the extremity immobilizing component and affixing device of Kalafut to be constructed of non-ferromagnetic materials, radiographically, tomographically, and fluoroscopically non-disruptive materials, and materials of no or low magnetic susceptibility, as taught by Bergenudd, such that insertion of a catheter can be monitored via X-ray (Bergenudd, Par. 0045).  The device of Kalafut is also intended to be used during imaging/monitoring (Par. 0055-0056), therefore the above modification to construct the immobilizing component and the affixing device of non-disruptive materials provide the advantage of facilitating the imaging procedure.  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,265,227 to Ruge. 
U.S. Patent No. 3,256,880 to Caypinar. 
U.S. Patent App. Pub. 2015/0335831 to De Zayas. 
U.S. Patent App. Pub. 2019/0201258 to Di Lauro. 
WO 2016182075 to Ike. 
U.S. Patent No. 3,540,719 to Jensen. 
U.S. Patent No. 10,206,578 to Mullani. 
U.S. Patent App. Pub. 2005/052066 to Wright. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783